Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant was not denied a fair trial by prosecutorial misconduct or by the court’s charge to the jury. The prosecutor’s alleged misconduct, largely unobjected to, was neither egregious nor pervasive. The jury charge, when read as a whole, properly conveyed the relevant legal principles. Finally, defendant’s sentence is neither harsh nor excessive. (Appeal from Judgment of Erie County Court, LaMendola, J.—Murder, 2nd Degree.) Present—Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.